BY THE COURT.
The law imposes it as a duty upon the Supervisor to give a certificate for road taxes wrought out upon the roads; 23 O. L. 23. To refuse such certificate to one entitled, may subject the party to loss, and if a supervisor so refuses maliciously, an action lies against him. The case in the declaration substantially shows this state of things. It is said the supervisor in office at the time the labor is done must give the certificate. We think it the duty of the supervisor for the time being to give the certificate, when he is satisfied the work has been done, whether it was done after he came in to office or before. The necessity for it is the same in either case, and if the supervisor maliciously refuse the certificate he is liable. It is averred in the declaration, that the defendant knew the work was done; this the demurrer admits. We think, therefore, the Court of Common Pleas erred in sustaining the demurrer, and for that error reverse their judgment, with costs.
[Personal liability of supervisor for wilful Refusal of certificate ; Dunlap v. Knapp, 14 O. L. 64, 72.]